Citation Nr: 1508584	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  12-09 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

While the Board regrets the delay, additional development is required before the Veteran's claim is decided. 

The Veteran underwent an initial VA examination in April 2010.  At that time, puretone thresholds were assessed as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
30
40
45
LEFT
25
25
50
55

Speech recognition was 94 percent in the right ear and 92 percent in the left ear. 

He subsequently underwent a non-VA private audiological assessment at Nashville ENT in August 2012. The examiner indicated the Maryland CNC test was utilized to assess for speech recognition, and as such, this test is purportedly valid for VA purposes.  




On examination, puretone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
30
40
50
LEFT
20
20
60
60

Speech recognition was 72 percent in the right ear and 56 percent in the left ear. 

The Veteran underwent another VA audiological examination in September 2014.  On examination, puretone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
25
50
60
LEFT
25
30
70
70

Speech recognition was 78 percent in the right ear and 76 percent in the left ear. 

By comparison, the Board notes the Veteran's puretone thresholds and right ear speech discrimination scores are relatively similar between the August 2012 private examination and September 2014 VA examination.  However, the Board observes a vast difference between the left ear speech recognition scores provided by these two tests.  The audiologist who performed the September 2014 VA examination indicated she had reviewed the entire claims file.  Although the examiner referenced the Veteran's in-service audio tests, as well as his April 2010 examination, she did not mention the August 2012 private assessment.  Based on the great disparity in results between the August 2012 and September 2014 examinations, the Board finds a new examination is warranted.  

Moreover, since a remand of this claim is required, development to obtain any outstanding records pertinent to the claim should be completed.


Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent treatment records related to the claimed disability from the Tennessee Valley VAMC, and any other VA healthcare facility where the Veteran received treatment for the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected bilateral hearing loss disability.  The electronic records should be made available to and reviewed by the examiner.  In addition to dictating objective test results, the examiner's report should provide a full assessment of all audio examinations conducted throughout the pendency of this claim, to specifically include the August 2012 private audiology report from Nashville ENT.  The examiner is asked to specifically comment on the disparate results relative to the left ear speech recognition scores shown in the August 2012 and September 2014 examinations.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Finally, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



